Title: Gourlade & Monplaisir to the American Commissioners, 29 December 1777
From: Gourlade & Monplaisir
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Messieurs
L’Orient le 29eme. xre. 1777
Nous nous empressons de vous informer que les deux frégates du congrès Le Raleigh et L’Alfreid ainsi que le Shloup le Mars sont appareillés cet après midy, sur les Trois heures avec un Bon vent de nord èst qui promet de favoriser Beaucoup leurs projèts.
Nous ne devons pas vous Laisser ignorer qu’elles sont accompagnées de La frégatte Du Roi La Silphyde dont Le Capitaine a promis A Messieurs Thompson et hinman de Les préceder et de Leur annoncer par les signaux convénus tout ce qu’il decouvrirait en avant. Personne ne desire plus de Succès que nous à ces Deux frégates; nous N’Avons Rien negligé pour leur être utiles pendant leur sejour ici. Nous aurons L’honneur de vous Remettre par le premier courier Le Compte de leurs dépenses.
Mr. Moyland est arrivé ici en Bonne santé. Il nous tardait d’Avoir la Satisfaction de le Connaître et de le voir, nous nous flattons que nous acquererons son amitié comme son estime. Les Vaisseaux Le Beaumont et L’Anonime sont en Rade avec l’intention d’Appareiller demain. Nous sommes Avec Respect Messieurs Vos très humbles et Très obeissants serviteurs
GourladeDEMONPLAISIR
A Messieurs les deputés du congrès A Paris
 
Notations: L’Orient 29e. Decemr 1777 / Letter from Goularde &c. &c.
